Order entered January 13, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01413-CV

    LAKEPOINTE PHARMACY #2, LLC, RAYMOND AMAECHI, AND VALERIE
                       AMAECHI, Appellants

                                                V.

PM FORNEY MOB, LP, PM REALTY GROUP LP, WRAM INVESTMENTS, RICHARD
                ALLEN, AND RICHARD SPIRES, Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 96367-422

                                            ORDER
       Before the Court are appellants’ motion to extend time to file notice of appeal and

appellees PM Forney Mob, LP and PM Realty Group, LP’s response and motion to dismiss. We

GRANT the motion to extend and DENY the motion to dismiss. The notice of appeal filed

December 5, 2016 is deemed timely filed for jurisdictional purposes.

       Having suspended the deadline for filing the reporter’s record while we determined our

jurisdiction, we reset the deadline and ORDER court reporter Donna R. Gehl to file the

reporter’s record no later than February 2, 2017.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE